DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The office acknowledges the receipt of applicants’ arguments dated 03/07/2022.
The cited reference is of record; therefore, no PTO-892 is attached.

Withdrawal of Restriction Requirement
Claim 1 allowable. The restriction requirement , as set forth in the Office action mailed on 08/11/2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 1-17, directed to the non-elected invention is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.  Claims 1-17 rejoined.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance as applicant claims the compound of claim 1; the device or claim 12; the formulation of claim 17.
A search of the prior art did not show the claimed invention. The closest prior art as exemplified by Takimiya teaches a material represented by Compound 1 (page 13):

    PNG
    media_image1.png
    352
    932
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    384
    977
    media_image2.png
    Greyscale

	A specific example is represented by Compound 5:

    PNG
    media_image3.png
    328
    634
    media_image3.png
    Greyscale

wherein one or more hydrogen in CnH2n+1 are replaced with fluorine atoms. Compound 5 fails to show the ring nitrogen atoms and Z1-Z2.
	Takimiya fails to teach, suggest or offer guidance that would render it obvious to modify the exemplified materials to arrive at the limitations independent claims 1, 12 and 17.

Claims 1-17 allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY D CLARK/Primary Examiner, Art Unit 1786